DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: (1) newly submitted Fig. 8 is not included in “BRIEF DESCRIPTION OF THE DRAWINGS”, and (2) the subject matter in claims 28, 31, and 38 are not discussed/supported in the Specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28, 30-31, and 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 6,527,464 B2) in view of Jamnia et al. (US 8,167,616 B2).

In re Dailey et al., 149 USPQ 47.  Further, Lee shows a resilient grip portion (12, col. 2, lines 9-15) encasing the core (14), meeting claims 39 and 40.
As to claim 22, Lee is constructed out of a material that is repeatably heat sterilizable (“nylon or plastic”, col. 2, lines 6-39).
As to claim 23, the grip portion (12) of Lee and the core creates a flexible portion,  and the flexible portion capable of being selectively bent into a variety of desired shape configurations, and substantially maintaining those shape configurations until the core is intentionally bent into a different desired shape configuration (col. 2, lines 6-39).
As to claim 24, the combination of Lee and Jamnia et al. grip portion extends an entire length of the handle portion and encases the pair of opposing handle ends (the plugs 32, 34 entirely interference-fitted into the handle grip. See figs. 9-10 and 16 of Jamnia et al.).
In re Kuhle, 188 USPQ 7. 
As to claim 26, the grip portion of Lee is constructed out of an at least one material that is thermally insulated (“nylon or plastic”, col. 2, line 10).
As to claim 27, the grip portion is constructed out of an at least one material that is compatible with human tissue and body fluids, with said at least one material being odorless, tasteless and capable of preventing bacterial growth thereon (“nylon or plastic”).
As to claim 28, it would have been an obvious matter of design choice to make the rigid structure with a variable outer diameter along a length of the rigid structure, or of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in In re Dailey et al., 149 USPQ 47.
As to claim 30, the examiner takes Official Notice that forming an outer surface of a grip portion of a similar hand tool with texture for improving grip is well known and common in the art (e.g., US 6,322,362 B1; US 2006/0084032 A1).  Thus it would have been obvious to one skilled in the art to modify the grip surface with a texture to enhance friction between user’s hand and the grip surface.
As to claim 31, the rigid structure of Jamnia et al. comprises a serrated surface (defined by “one or more axially-extending alignment grooves 45 along an exterior surface” of the rigid ends; two grooves shown in figs. 1 and 7).
As to claims 33 and 34, Lee does not show the bendable core (14) being a coil shape structure or a multi-stranded wire-shaped structure.  However, it would have been an obvious matter of design choice to make the bendable core of Lee in shape of a coil structure, a multi-stranded wire-shaped structure, or of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.   

As to claim 37, the tool receiver (the “plug”, 32, 34 of Jamnia et al.) is configured for removably receiving a shank of the instrument portion (barrel portion 54 and key way slot 38 receiving the shank of the instrument).
 As to claim 38, it would have been an obvious matter of design choice to make the rigid structure with a variable outer diameter creating a bolbus profile with a serrated surface, or of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Jamnia et al. as applied to claims above, and further in view of Edwards (US 2008/0131842 A1).
The combination of Lee and Jamnia et al. discussed above does not show the grip portion being constructed out of a silicone having a 20-35 +/-5 on the Shore A scale.  Edwards teaches a textured grip portion (4) made of silicone .
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Jamnia et al as applied to claims above, and further in view of Booker et al. (US 6,974,416 B2).
The combination of Lee and Jamnia et al. discussed above does not show the core being constructed out of at least one of a 316LVM 0.064 annealed stainless alloy, a 316LVM .l072 super annealed stainless alloy, or a MP35M stainless alloy.  Instead, Lee only mentions using a wire as a core without specifying the material of the wire. Booker et al. teaches a bendable probe (10) having a metal wire core (33, fig. 5) made of annealed stainless steel (col. 6, lines 55-58). Booker et al. further states that annealed stainless steel is an excellent material that is not overly malleable such that normal contact expected during the procedure can cause the probe to lose its configured shape (col. 5, line 63-col. 6, line 2; col. 7, lines 4-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select annealed In re Kuhle, 188 USPQ 7.
Response to Arguments
Applicant's arguments filed 4/23/2021 have been fully considered but they are not persuasive.  The amendment overcomes the 102(a)(1) rejection of Moxon ‘494 and the 102(a)(1) rejection of Lee ‘464.  However, the amendment does not overcome a new ground of rejection under 35 USC 103 in view of Lee and Jamnia et al..  

Regarding arguments of other claims, see detailed explanations in the rejections above.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Examples of the cited references:
US 2006/0084032 A1 (Tipton et al.) shows a hand tool apparatus having a textured outer grip surface for better gripping.
US 2011/0042530 A1 (Phillips et al.) shows a flexipod having bendable legs including a flexible outer sheath and a metal core.
6,004,329 (Myers et al.) shows a surgical implement handle having a shape-adjustable handle with an outer sleeve and a bendable core to adjust the shape of the handle.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
May 2, 2021